Case: 1:20-cv-01178 Document #: 1 Filed: 02/18/20 Page 1 of 11 PagelD #:1

(If you need additional space for ANY section, please attach an additional sheet and reference that section.]

UNITED STATES DISTRICT COURT RECEIVED

FOR THE NORTHERN DISTRICT OF ILLIN

FEB 18 2020 Ac

THOMAS G. BRUTON
CLERK, U.S. DISTRICT COURT

saul Beri

 

 

Plaintiff(s),
1:20-cv-01178

Judge John Z. Lee

GAMA CASH Leex8 7208 Magistrate M. David Weisman

 

 

Defendant(s).

COMPLAINT OF EMPLOYMENT DISCRIMINATION

1. This is an action for employment discrimination.

 

 

 

 

2. The plaintiff is_dASOM hertoa of the
county of (00K in the state of AAMAS

3, The defendant is GADA (CASH Looss7x€s , whose
street address is 600 § £6 AUENME

 

(city) Abvzeul (county) Cook (state) ZALINGOS (ZIP) E0165
(Defendant’s telephone number) (428)-— &% 3- £460 EXT G(HlOl

4. The plaintiff sought employment or was employed by the defendant at (street address)

Gaba CASK Losses city AMADVEA
(county) 00K (state) ZL/ne zi code) 60168

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016
7.1

7.2

Case: 1:20-cv-01178 Document #: 1 Filed: 02/18/20 Page 2 of 11 PagelD #:2

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

The plaintiff [check one box]

(a) OO was denied employment by the defendant.

(b) 0 was hired and is still employed by the defendant.

(c) gw was employed but is no longer employed by the defendant.

The defendant discriminated against the plaintiff on or about, or beginning on or about,

(month) JUNE (day) / ‘a , (year) fb .

(Choose paragraph 7.1 or 7.2, do not complete both.)

(a) The defendant is nota federal governmental agency, and the plaintiff
[check one box] Ylhas Olhas not filed a charge or charges against the defendant

asserting the acts of discrimination indicated in this complaint with any of the
following government agencies:
(i) © the United States Equal Employment Opportunity Commission, on or about
(month) (day) (year)
Gi) 1 the Illinois Department of Human Rights, on or about
(month) deem bh (day) 0% (year) LOW
(b) Ifcharges were filed with an agency indicated above, a copy of the charge is

attached. Yes,O No, but plaintiff will file a copy of the charge within 14 days.

It is the policy of both the Equal Employment Opportunity Commission and the Illinois
Department of Human Rights to cross-file with the other agency all charges received. The

plaintiff has no reason to believe that this policy was not followed in this case.

The defendant is a federal governmental agency, and
(a) the plaintiff previously filed a Complaint of Employment Discrimination with the

(If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016

2
Case: 1:20-cv-01178 Document #: 1 Filed: 02/18/20 Page 3 of 11 PagelD #:3

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

defendant asserting the acts of discrimination indicated in this court complaint.

O Yes (month) (day) (year)

 

O No, did not file Complaint of Employment Discrimination
(b) The plaintiff received a Final Agency Decision on (month)
(day)_______—(year)
(c) Attached is a copy of the
(i) Complaint of Employment Discrimination,
O Yes 0 No, butacopy will be filed within 14 days.
(ii) Final Agency Decision

O Yes O8 NO, but acopy will be filed within 14 days.

8. (Complete paragraph 8 only if defendant is not a federal governmental agency.)
(a) O the United States Equal Employment Opportunity Commission has not
issued a Notice of Right to Sue.
(b) {@ the United States Equal Employment Opportunity Commission has issued
a Notice of Right to Sue, which was received by the plaintiff on

(month) Noyenhe (day) / ¢ (year) £O/7 __ acopy of which

Notice is attached to this complaint.

 

9. The defendant discriminated against the plaintiff because of the plaintiff's [check only
those that apply):
(a) O Age (Age Discrimination Employment Act).

(b) O Color (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016
3
Case: 1:20-cv-01178 Document #: 1 Filed: 02/18/20 Page 4 of 11 PagelD #:4

[lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

(c) UW Disability (Americans with Disabilities Act or Rehabilitation Act)

(d) 0 National Origin (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).
(e) of Race (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).

(f) O Religion (Title VII of the Civil Rights Act of 1964)

(g) O Sex (Title VU of the Civil Rights Act of 1964)

10. If the defendant is a state, county, municipal (city, town or village) or other local
governmental agency, plaintiff further alleges discrimination on the basis of race, color, or

national origin (42 U.S.C. § 1983),

11. Jurisdiction over the statutory violation alleged is conferred as follows: for Title VII claims
by 28 U.S.C.§1331, 28 U.S.C.$1343(a)(3), and 42 U.S.C.§2000e-5(£)(3); for 42
U.S.C.§1981 and §1983 by 42 U.S.C.§1988; for the A.D.E.A. by 42 U.S.C.§12117; for the
Rehabilitation Act, 29 U.S.C. § 791.

12. The defendant [check only those that apply]

(a) 0 failed to hire the plaintiff.

(b) of terminated the plaintiff's employment.

(c) 0 failed to promote the plaintiff.

(d) 0 failed to reasonably accommodate the plaintiff’s religion.
(e) 0 failed to reasonably accommodate the plaintiff's disabilities.
(f) of teited to stop harassment;

(g) 21 retaliated against the plaintiff because the plaintiff did something to assert rights
protected by the laws identified in paragraphs 9 and 10 above;

(h) C1 other (specify):

 

[if you need additional space for ANY section, please attach an additional sheet and reference that section.}

Rev. 06/27/2016
4
Case: 1:20-cv-01178 Document #: 1 Filed: 02/18/20 Page 5 of 11 PagelD #:5

(If you need additional space for ANY section, please attach an additional sheet and reference that section.)

{ WAS MEMMIT ATA oF 4 MVS LAW SutT

 

 

 

 

13. The facts supporting the plaintiff's claim of discrimination are as follows:

 

 

 

 

 

14. [AGE DISCRIMINATION ONLY] Defendant knowingly, intentionally, and willfully
discriminated against the plaintiff.

15. The plaintiff demands that the case be tried by ajury.O Yes of No

16. THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
[check only those that apply]

(a)
(b)
(c)
(d)
(e)
(f

Rev. 06/27/2016

O Direct the defendant to hire the plaintiff.

O Direct the defendant to re-employ the plaintiff.

C) Direct the defendant to promote the plaintiff.

O Direct the defendant to reasonably accommodate the plaintiff's religion.

O Direct the defendant to reasonably accommodate the plaintiff's disabilities.

Ci Direct the defendant to (specify):

 

 

 

{If you need additional space for ANY section, please attach an additional sheet and reference that section.)

5
Case: 1:20-cv-01178 Document #: 1 Filed: 02/18/20 Page 6 of 11 PagelD #:6

{if you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 

 

(g) of if available, grant the plaintiff appropriate injunctive relief, lost wages,
liquidated/double damages, front pay, compensatory damages, punitive
damages, prejudgment interest, post-judgment interest, and costs, including
reasonable attorney fees and expert witness fees.

(h) xo Grant such other relief as the Court may find appropriate.

chal

(Plaintiti7y signature)

"ul hero

(Plaintiff's name)

WE yl 96 Mae

(Plaintiff's street address)

 

(City) CHICAGO (State) ZL zalzs (zp) 60688
(Plaintiff's telephone number) (Be )- Ko] -07 77
Date: bd /j Hp

 

 

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016
6
Case: 1:20-cv-01178 Document #: 1 Filed: 02/18/20 Page 7 of 11 PagelD #:7

 

CHARGE OF DISCRIMINATION

*| This form is affected by the Privacy Act of 1974: See Privacy act statement IDHR

before completing this form.

#16W0105.02

AGENCY CHARGE NUMBER

2016CF1500
[] EEoc

 

 

 

Illinois Department of Human Rights and EEOC

 

NAME OF COMPLAINANT (indicate Mr. Ms. Mrs.)

Mr. Jason Betton

TELEPHONE NUMBER (include area code)

(312) 929-6463

 

 

STREET ADDRESS

425 W. 95"" Place

CITY, STATE AND ZIP CODE

DATE OF BIRTH

 

Chicago, IL_ 60628 M D YEAR

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR
LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME (IF MORE THAN ONE LIST BELOW)

 

 

 

 

NAME OF RESPONDENT NUMBER OF TELEPHONE NUMBER (include area code}
EMPLOYEES,

GardaWorld Cash Services MEMBERS (708) 343-2200 ext. 513101

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

2500 S. 25'" Avenue Broadview, IL 60155 Cook

 

 

CAUSE OF DISCRIMINATION BASED ON:

Retaliation

DATE OF DISCRIMINATION
EARLIEST (ADEA/EPA) LATEST (ALL)

12/21/2015
(1 CONTINUING ACTION

 

 

THE PARTICULARS OF THE CHARGE ARE AS FOLLOWS;

I A. ISSUE/BASIS
DISCRIMINATION CHARGE
B. PRIMA FACIE ALLEGATIONS
Human Rights.
Page 1 of 2

DISCHARGE — DECEMBER 21, 2015, IN RETALIATION FOR FILING A PREVIOUS

1. In June 2014, I filed charge 2014CE3630 against Respondent with the Department of

 

I also want this charge filed with the EEOC. I will advise the
agencies if I change my address or telephone number and I will

SUBSCRIBED AND SWO O BEFORE ME

  
 

 

 

 

 

   

   
 
   

 

cooperate fully with them in the processing of my charge in
accordance with their procedures. ph DAY OF ovLir1y— , 2016.
UY 4
Libr
NOTARY SIGNATURE__—————___»
A ff
OFFICIAL SEAL 73 x te ol f(H
RAQUEL C GUERRA SIGNATURE OF COMPLAINANT DATE
NOTARY PUBLIC - STATE OF ILLINOIS oY
MY COMMISSION EXPIRES:08/17.16 I deWare under penalty that the foregoing is true and correct I swear or affirm

   

NOTARY STAMP

 

that I have read the above charge and that it is true to the best of my
knowledge, information and belief.

 

 

EEO-S FORM (Rev. 7/12-INT) |
os

fe

 

"
>

is ' Complainant: Jason Betton —

Page 2 of 2 - Hh h Ve

2. On December 22, 2015, I was discharged. The reason given by Eric
Pierre, Manager, was because I was involved in two vehicle crashes
within 12 months and therefore I no longer qualified to drive
Respondent’s vehicles.

3. The adverse action followed my involvement in a protected activity
within such a period of time as to raise an inference of retaliatory
motivation.

MEE/RCG
LY

.

Case: 1:20-cv-01178 Document #: 1 Filed: 02/18/20 Page 9 of 11 PagelD #:9
EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION w

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Jason Betton From: Chicago District Office

425 W 95th Place 230 S. Dearborn

Chicago, IL 60628 Suite 1866

Chicago, IL 60604
On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Daniel Lim,

21B-2016-00568 State & Local Coordinator (312) 872-9669

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Uuner (briefly state)

O®8 oOoogg

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

Pubs e Bow fiwa 11/18/2019

 

Enclosures(s) Julianne Bowman, (Date Mailed)

District Director
cc:

GARDAWORLD CASH SERVICES
c/o Kathryn E. Siegel, Esq.

Littler Mendelson, P.C.

321 N. Clark Street, Suite 1000
Chicago, IL 60654
FILING SUPRIN COURT OF: COM BHEREN EURISD KEEIONO
» PRIVATE SUIT RIGHTS .

The issuance of this Votice of Right to Sue or Disntissal and Notice of Rights ends the EEOC process with
respect to your Charge. You may file a lawsuit against the Respondent within 90 days from the date you
receive this Notice. Therefore, you should keep a record of the date. Once the 90 day pertod is over, your
right to sue is lost. If you intend to consult an attorney, you should do so as soon as possible. Furthermore, in
order to avoid any question that you did not act ina timely manner, if you intend to sue on your own behalf
your suit should be filed well in advance of the expiration of the 90 day period:

You may file your lawsuit in a court of competent jurisdiction. Filing this Notice is not suffictent. A court
complaint must contain a short Statement of the facts of your case which shows that you are entitled to relict.
Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some cases can
be brought where relevant employment records are kept, where the employment would have been, or where
the Respondent has its main office.

You may contact the EEOC if you have any questions about your rights, including advice on Which court can
hear your case, or if you need to inspect and copy information contained in the case file.

IF THE FIRST THREE CHARACTERS OF YOUR EEOC CHARGE NUMBER ARE “21B” AND YOUR CHARGE WAS
INVESTIGATED BY THE ILLINOIS DEPARTMENT OF HUMAN RiGtts (IDHR), REQUEST FOR REVIEWING AND
COPYING DOCUMENTS FROM YOUR FILE MUST BE DIRECTED TO IDHR,

A lawsuil against a private eniployer i is uenerally filed in the U.S. District Court.

A lawsuit under Title VEL of the Civil Rights Act of 1964, as amended, against a State agency ora pontical
subdivision of the State is also generally tiled in the U.S. District Court,

 

Howes ver, a lawsuit under the Age Discrimination in Employment uf the American with Disabilities Act or,
probably, the Equal Pay Act against a State instrumentality (an agency directly funded and controtled by the
State) can only be filed in a State court.

A lawsuit under the Ave Discrimination in Employment Act or the American with Disabilities Act or the
Equal Pay Act against a political subdivision ofa State, such as munizipalities and counties, may be tiled in
the U.S. District Coun. :

Fora list of the U.S. District Courts, please see the reverse side.

ATTORNEY REPRESENTATION

ourt having

[vou cannot afford an ones, or have been unable to obtain an attarney to represent you, thee
jusiediction in your case may assist you in obtaining a lawyer. if you pian to ask the court to ‘help y you obtain
lawyer, vou mus! make: this request of the court in the form and manner it requires. Your request to the
court should be made well in advance of the 90 day period mentioned above. A request for represent Aion

dows not relieve you of the ubligation to file a lawsuit within the 90-day period.

DESTRUCTION OF FILE
[fyou file suit, vou or your attomey should forward a copy of your court complaint to this oflice. Your file
will thea be preserved. Untess you have notified us that you have filed suit, your Charge file could be

deatroved as early as six months after the date of the Notice of Right to Sue.

[F YOU FILESUIT, YOU OR YOUR ATTORNEY SHOULD NOTIFY THIS OFFICE WHEN THE LAWSULE IS RESOLVED.
Case: 1:20. NEI T¥8 OEL MAGN, RiGbE G1 g/8d BALE IT pagelp #:11

You have bze

en notified of your right to sue in F

Federal District Court. Suit is ordinarily file

ed in

the District having jurisdiction of the county in which the employer, agatnst whom you file oda

Charge ofemployment discrimination,

is located. The telephone

nuniber listed for each

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

District is that of the Clerk of the Court.
/ U.S. DISTRICT COURT i US. DISTRICT COURT
> Northern District of Illaois Central District of [linats {
» Eastern Division at Chicago Urbana Division
| 219 South Dearborn Street 201 South Vine
Chicago, IL 60604 Urbana, IL 61801
| 312-435-5670 217-373-5830
| Counties Counties
| Cook | Kendall Chanipaiza | Kankakee |
| DuPage Lake | Coles | Macon |
| Grundy LaSalle | Douulas _ | Moultrie
| Kane Will | Edgar | Piatt i
[ | Ford | Vermillion
[ | | [roquals | _!
; U.S. DISTRICT COURT Peoria Division
| Northern District of (linois
| Western Division at Rockford 100.N.E. Monroe Street
' 2E1 South Court Street 135 Federal Building |
| Federal Building Peoria, [L 61602
| Rockford, IL 61101 309-671-7117
| 815-987-4355
|
| Counties Counties |
; Boone | McHenry Bureau. | MzLean J
Ca rroll | Ogle - = | Fulton i Peoria ee -
Dekalb LS See ensoa | Hancoes { Putrait
» JoDasviess | i | Stack i
enw taiil a> pee NR tS = ! — iE t
[ PA 7 I Woodford |
i MeDonouzn a’ |
| US. DISTRICT COURT Rock Island Dis ition
Southern District of Winols | 211 19" Street
| 750 Missouri Avenue | Rock [stand, IL 61201
| East St. Louis, IL 62201 | 309-793-5773
618-432-067 |
ind
301 Main Street
Benton, IL 62312 |
618-433-057! i
Counties i Counties
Alexander _ Johnson | t Rock [stand
Bond | Lawrence i Warren
| Cathous [Mad % ie
Chan polar _ ; opringtiel! Division
i \fonroe ' 600 East Monroe Stree
i Perry Srteliteadld 6270
3 a eae
f ; Pulas't fae ~ hd
i Rando:ah Counties
t Freie ! Richland en | Lesan - i
i St. Clair a + Brown i Sfacougin — ‘

 

 
 

1 Saline

! Cass | Maen

 

 

 

 

 

 
